Citation Nr: 0119325	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran reportedly had over 11 years active military 
service with the Air Force ending in May 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from May 1998 and February 2000 decisions by Department of 
Veterans Affairs (VA) Regional Offices.  In May 1998, the 
Sioux Falls, South Dakota, Regional Office, in part, denied 
service connection for right ear hearing loss.  A notice of 
disagreement as to several issues (including hearing loss) 
was received in February 1999, a statement of the case which 
included the hearing loss issue was mailed to the veteran in 
March 1999.  A Statement in Support of Claim (VA Form 21-
4138) received in March 1999 included reference to hearing 
loss disability and constituted a timely substantive appeal 
on the right ear hearing loss issue.  The claims file was 
subsequently transferred to the Reno, Nevada, Regional Office 
(RO).  

This appeal also arises from a February 2000 rating decision 
which denied an application to reopen the veteran's claim of 
service connection for cirrhosis of the liver (which claim 
had been denied by the May 1998 rating decision with not 
notice of disagreement having been filed to initiate an 
appeal).  A notice of disagreement as to the February 2000 
rating decision was received in April 2000, a statement of 
the case was issued in April 2000, and a substantive appeal 
was received in November 2000.  

The above-referenced May 1998 rating decision also granted 
service connection for a number of disabilities.  In the 
February 1999 notice of disagreement, the veteran made 
specific reference to myofascial pain of the knees, 
hypertension, psoriasis, scar of the left neck, low back, 
rhinitis, sinusitis, tinnitus and bilateral hearing loss.  
These claims were addressed in the April 2000 statement of 
the case.  However, the RO apparently found that a timely 
substantive appeal was not received to complete an appeal as 
to these issues.  Of record is a VA Form 8 which shows that 
only the right ear hearing loss and cirrhosis of the liver 
issues have been certified on appeal to the Board.  The Board 
also notes that the veteran's local representative only 
addressed these two issues in December 2000 argument.  
However, in March 2001 written argument, the veteran's 
national representative listed all of the issues referenced 
in the March 1999 statement of the case and argued that a VA 
Form 21-4138 received in March 1999 constituted a substantive 
appeal.  After reviewing the March 1999 VA Form 21-4138, the 
Board is unable to find that it effectively constituted a 
substantive appeal as to any issues other than the right ear 
hearing loss issue.  In this document, the veteran asked the 
RO to re-evaluate his disabilities.  He did not in any manner 
indicate that his appeal was being perfected with regard to 
all issues listed in the statement of the case, nor did he 
set forth specific argument as to any claimed errors of fact 
or law.  See 38 C.F.R. § 20.202.  The Board therefore finds 
that only the right ear hearing loss issue is on appeal from 
the May 1998 rating decision.  At this point, the Board 
recognizes that under certain circumstances, VA's General 
Counsel has indicated that a claimant should be afforded 
notice and opportunity to comment on any proposal to dismiss 
claims certified on appeal for failure to file a timely or 
adequate substantive appeal.  See VAOPGCPREC 9-99.  However, 
in the present case the RO did not certify these other issues 
on appeal.  Moreover, as already noted, the veteran's local 
representative did not list these other issues in written 
argument.  Notwithstanding the national representative's 
subsequent attempt to include these other issues on appeal, 
the Board must conclude that at the time of certification of 
the appeal to the Board, neither the RO, the veteran, nor the 
veteran's local representative were under any impression that 
the other issues were included in the appeal.  In other 
words, the veteran has not been misled in any manner with 
regard to those issues.  Therefore, there is no prejudice to 
the veteran by not affording him an opportunity to comment on 
the Board's finding that only the right ear hearing loss 
issue is on appeal from the May 1998 rating decision.  

The Board also notes that in the April 2000 supplemental 
statement of the case, the RO styled the issue pertaining to 
the right ear hearing loss as whether new and material 
evidence had been submitted to reopen the veteran's claim of 
service connection for a right ear hearing loss.  As reported 
above, service connection for right ear hearing loss was 
denied in the RO's May 1998 decision.  Service connection for 
left ear hearing loss was granted by that same decision.  The 
veteran was notified of the May 1998 decision and of his 
appeal rights in June 1998.  In a statement in support of 
claim received in February 1999, the veteran stated that he 
wished to file a notice of disagreement with the denial of 
his claim for service connection for a bilateral hearing 
loss.  In the opinion of the Board, this correspondence 
received in February 1999 amounts to a timely filed notice of 
disagreement of the RO's May 1998 denial of the claim for 
service connection for a right ear hearing loss since left 
ear hearing loss had already been established.  The right ear 
hearing loss issue is therefore before the Board on the 
merits.  As explained in detail in the following decision, 
the RO scheduled two additional audiological examinations, 
but the veteran failed to report for one and canceled the 
other.  As also hereinafter explained, the underlying merits 
of the right ear hearing loss claim are controlled by 
applicable regulatory law.  The Board therefore finds no 
prejudice to the veteran in proceeding with a review of the 
appeal on the merits notwithstanding the RO's review of the 
case under the new and material evidence analysis. 

The Board also takes notice of a May 2000 decision which 
denied claims for increased ratings for myofascial pain 
syndrome of the knees, each evaluated as 10 percent 
disabling, and claims for increased (compensable) ratings for 
hypertension, psoriasis, a scar on the left side of the neck, 
sinusitis, and tinnitus.  However, the record does not show 
that a notice of disagreement has been received to initiate 
an appeal from that determination.

Finally, the Board directs the RO's attention to the matters 
addressed by the veteran's representative in March 2001 
written argument.  To the extent that this communication may 
constitute new claims, such matters are hereby referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from right ear 
hearing loss disability for VA purposes.

2.  By rating decision in May 1998, the RO denied the 
veteran's claim of entitlement to service connection for 
cirrhosis of the liver; the veteran did not initiate an 
appeal by filing a notice of disagreement as to that issue.

3.  Evidence received since the May 1998 decision is 
cumulative of evidence previously considered, is neither 
competent nor probative of the material matters for which 
this claim was previously denied, and it is not so 
significant that it must be considered to fairly decide the 
merits of this claim.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.385 (2000).

2.  The May 1998 rating decision which denied entitlement to 
service connection for cirrhosis of the liver is final.  38 
U.S.C.A. § 7105(c) (West 1991).

3.  The evidence received since the RO's May 1998 denial of 
the claim of service connection for cirrhosis of the liver is 
not new and material, the decision is final and this claim is 
not reopened. 38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Hearing Loss

As a threshold matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  All pertinent evidence 
necessary to make a determination is of record.  The veteran 
has been afforded a VA audiological examination in December 
1997.  The record shows that he failed to report for another 
examination and then canceled a subsequent examination.  He 
has not requested that they be rescheduled.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran.  The Board therefore finds that the record as it 
stands is adequate to allow for an equitable review of this 
appeal.  Further, the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for service connection for a right ear hearing loss.  The 
discussions in the RO's May 1998 decision and statement of 
the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to this benefit.  
The Board therefore finds that the notice requirements of the 
new law have been met.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Moreover, given the completeness of the present 
record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  In the case of any veteran who served 
for 90 days or more during a period of war, and an organic 
disease of the nervous system (sensorineural hearing loss) 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from such service, it shall 
be considered to have been incurred in such service, even 
when there is no record of evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.

Memos to the claims file shows that the veteran failed to 
report for VA audiological examination which were scheduled 
in March and May 2000.  The May 2000 memo includes a notation 
that the veteran later called and reported that he was out of 
town and that he would contact VA when he returned.  The 
record does not show any such request to be rescheduled.  The 
Board must therefore rely on the results of a VA audiological 
examination conducted in December 1997 which showed pure tone 
thresholds, in decibels, of 5, 15, 20, 20 and 25 in the 500, 
1000, 2000, 3000 and 40000 Hertz levels.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear.  It is readily clear from the December 1997 
audiological examination that the veteran does not currently 
suffer from right ear hearing loss as defined for VA purposes 
in 38 C.F.R. § 3.385.  Without competent evidence of current 
right ear hearing loss disability as defined by this 
regulation, there is no basis for service connection for 
right ear hearing loss.  

 Cirrhosis of the Liver

A claim by the veteran for entitlement to service connection 
for cirrhosis of the liver was denied by rating decision in 
May 1998.  He was notified of that determination and 
furnished notice of appellate rights and procedures by letter 
in June 1998.  However, while he filed a notice of 
disagreement in February 1999 as to other issues addressed in 
the May 1998 rating decision, he did not refer to cirrhosis 
of the liver in that communication.  In other words, he did 
not file a notice of disagreement on the cirrhosis of the 
liver issue.  Therefore, the May 1998 rating decision became 
final as to that issue.  38 U.S.C.A. § 7105 (c).  However, a 
claim which is the subject of a prior final decision will be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to the cirrhosis of the liver issue, the Board 
also finds that to the extent that the Veterans Claims 
Assistance Act of 2000 applies to claims to reopen, all 
notification and assistance provisions have been met.  The 
record shows that the RO notified the veteran that new and 
material evidence was required to reopen his claim.  The RO 
also advised the veteran of the types of evidence required.  
Further, the statement of the case issued in May 2000 set 
forth the applicable law governing the new and material 
evidence analysis.  The Board concludes that the notice 
provisions of the new legislation have been met.  Further, 
the Board notes that the veteran has not identified any 
additional evidence pertinent to this claim.  Moreover, the 
record as it appears at the time of the May 1998 rating 
decision was complete.  The Board therefore finds that no 
further assistance to the veteran is required under the 
Veterans Claims Assistance Act of 2000.  The Board also notes 
that this new legislation expressly provides that the duty to 
assist shall not be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence has been presented or secured as described in 38 
U.S.C.A. § 5108.  Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5013A(f)).

The RO denied the veteran's claim of service connection for 
cirrhosis of the liver in May 1998 because the evidence 
showed that his cirrhosis of the liver was the result of 
alcohol abuse.  In this regard, the veteran was afforded a VA 
examination in March 1998.  The pertinent diagnosis was 
alcoholic liver disease.  The RO's denial was based on 
certain statutory amendments made by section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351.  The amendments, 
applicable to claims filed after October 31, 1990, prohibit 
the payment of compensation to a veteran under 38 U.S.C.A. § 
1110 or 1131 for service-connected disability for a 
disability that is a result of a veteran's own abuse of 
alcohol or drugs.  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 2-98.

Relevant evidence added to the record since the May 1998 
decision includes the veteran's November 1999 statement in 
support of claim, wherein he requested the RO to reopen his 
claim of service connection for cirrhosis of the liver; his 
April 2000 notice of disagreement; his November 2000 
substantive appeal; and his December 2000 and March 2001 
written arguments.

The Board is of the opinion that the veteran has not 
presented new and material evidence to warrant a reopening of 
his claim of service connection for cirrhosis of the liver.  
The aforementioned documents are cumulative in that they 
include statements which express the veteran's belief that 
his cirrhosis of the liver originated in service and was not 
the result of alcohol abuse.  These beliefs were known at the 
time of the prior denial in May 1998.  Moreover, as reported 
earlier, as a layman, the veteran is not qualified or 
competent to render an opinion as to a medical diagnosis, 
etiology or causation.  See Espiritu, 2 Vet. App. at 492.  No 
competent evidence has been submitted since the May 1998 
determination.  Thus, the Board finds the additional evidence 
that the veteran has submitted in support of his claim of 
service connection for cirrhosis of the liver is cumulative 
of prior evidence and does not constitute competent evidence 
pertinent to the underlying reason for the May 1998 denial.  
The "new" evidence submitted is not "material" because by 
itself, or in connection with evidence previously assembled, 
it is not so significant that it must be considered to fairly 
decide the merits of this claim.  Therefore, the Board finds 
that the evidence submitted is not new and material and that 
the claim of service connection for cirrhosis of the liver is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



